DETAILED ACTION
The instant application having Application No. 16/826,434 filed on 3/23/2020 is presented for examination by the examiner.
The claims submitted February 15, 2022 in response to the office action mailed October 15, 2021 are under consideration. Claims 21-24 and 26-36 are pending. Claims 1-20 and 25 are cancelled.
 
Allowable Subject Matter
Claims 21-24 and 26-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “the sagittal component of a dynamic curve is an input parameter for the lathe based on an algorithm defined by:

    PNG
    media_image1.png
    236
    643
    media_image1.png
    Greyscale
.”

Regarding claim 22, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “wherein a change in one or more of the components for each of the one or more segment parameters is associated with a corresponding change in the one or more control points to be adjusted, and further wherein changes to any single segment parameter modify the contact lens at a control point to be adjusted of the one or more control points and do not modify the contact lens at control points not to be adjusted of the one or more control points, wherein (i) a change in the central vault clearance control point corresponds to changes to the dynamic curve sagittal component and to the total sagittal clearance of the lens, (ii) a change in the mid-peripheral clearance control point corresponds to changes to the dynamic curve sagittal component and to the base curve sagittal component, and (iii) a change in the limbal clearance control point corresponds to changes to the dynamic curve sagittal component and the limbal sagittal component.”
Claims 23-24, 26 and 29-36 depend from claim 22 and would be allowable for at least the reason stated above. 
Regarding claim 27, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “wherein the device is configured such that changes to the sagittal component of the peripheral curve do not impact the total sagittal clearance.”
Regarding claim 28, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “wherein the device is configured such that changes to the peripheral curve correspond to changes in the scleral alignment angle control point.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARA E RAKOWSKI/             Primary Examiner, Art Unit 2872